NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


In the Interest of C.B., a child.         )
                                          )
                                          )
M.B.,                                     )
                                          )
               Appellant,                 )
                                          )
v.                                        )    Case No. 2D18-3874
                                          )
DEPARTMENT OF CHILDREN AND                )
FAMILIES and GUARDIAN AD LITEM            )
PROGRAM,                                  )
                                          )
               Appellees.                 )
                                          )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

Linda C. Clark of Linda C. Clark, P.A.,
Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus,
Assistant Attorney General, Tampa, for
Appellee Department of Children and
Families.

Thomasina Moore and Joanna
Summers Brunell, Tallahassee, for
Appellee Guardian ad Litem Program.
PER CURIAM.


           Affirmed.


LaROSE, C.J., and MORRIS and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                   -2-